IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-76,740-04


IN RE CHARLES D. THOMPSON, Relator





ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NOS. 1154843 & 1154844

FROM HARRIS COUNTY



Per curiam.

O R D E R


	Relator has filed a motion for leave to file an application for a writ of mandamus pursuant
to the original jurisdiction of this Court.  In it, he contends that he filed applications for a writ of
habeas corpus in the 185th District Court of Harris County, that more than 35 days have elapsed, and
that the applications have not yet been forwarded to this Court.  Relator contends that the district
court entered orders designating issues in May 2012.
	Respondent, the Judge of the 185th District Court, shall file a response with this Court by
having the District Clerk submit the record on such habeas corpus applications.  In the alternative,
Respondent may resolve the issues set out in the orders designating issues and then have the District
Clerk submit the record on such applications.  In either case, Respondent's answer shall be submitted
within 30 days of the date of this order.  This application for leave to file a writ of mandamus will
be held in abeyance until Respondent has submitted her response.

Filed: March 27, 2013
Do not publish